DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 4,473,139) in view of Toman et al (US 6,357,562).  Oka discloses:
With regard to claim 1 - A wheel carrier assembly for a front axle or rear axle of a motor vehicle, said wheel carrier assembly comprising: 
a wheel carrier part 10, 38, 
wherein the wheel carrier part 38 comprises air guide means for supplying air to a disk brake assembly 20 having at least a brake disk 18 and a brake caliper 24, 
wherein the wheel carrier part 38 has a circumferentially hollow wheel carrier housing part, 
wherein the air guide means comprises at least one air inlet opening 50 and at least one air outlet opening 44 directed onto a brake part of the disk brake assembly 20.  Though the wheel carrier 10 discloses links, Oka fails to explicitly disclose wherein the wheel carrier includes links for a control arm assembly, fixing means for a damper strut and a recess for a wheel bearing are disposed.


With regard to claim 2, Oka discloses wherein the at least one air inlet opening 50 is formed in a region of a front transverse control arm of the control arm assembly (see Figs. 1 and 3).

With regard to claim 3, Oka fails to disclose wherein an air guide member is provided on the front transverse control arm.  Toman teaches an “guide vane 9, the front end of which extends approximately in the driving direction F and the rear end 17 of which points in the direction of the brake disk 2, is held at the trailing arm 5.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel carrier assembly of Oka with the teaching of Toman so as to include an air guide member provided on the front transverse control arm so as to better guide air flow for optimal cooling.




With regard to claim 5, Oka discloses wherein the first outlet opening 44 is provided between two fixing points 30 of the brake caliper 24 on the wheel carrier part.

With regard to claim 6, Oka discloses wherein a second outlet opening 44 for air flow onto the brake disk and/or a brake chamber is provided on a side opposite to the at least one outlet opening 60, as viewed in a direction of travel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        March 24, 2022